83156: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-06754: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83156


Short Caption:CERVANTES-GUEVARA VS. DIST. CT. (ANDERSON)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A808004Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/05/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerMaria Del Rosario Cervantes-GuevaraJoshua P. Berrett
							(Bighorn Law/Las Vegas)
						Jacqueline R. Bretell
							(Bighorn Law/Las Vegas)
						Evan K. Simonsen
							(Former)
						
							(Bighorn Law/Las Vegas)
						


Real Party in InterestMark Thomas AndersonRenee M. Finch
							(Messner Reeves LLP)
						Michael C. Meyer
							(Messner Reeves LLP)
						Scott L. Rogers
							(Messner Reeves LLP)
						


Real Party in InterestThor Development, LLCEmily N. Bordelove
							(Former)
						
							(Resnick & Louis, P.C./Las Vegas)
						Katlyn M. Brady
							(Resnick & Louis, P.C./Las Vegas)
						Prescott T. Jones
							(Resnick & Louis, P.C./Las Vegas)
						


RespondentErika D. Ballou


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


07/06/2021Filing FeeFiling fee paid. E-Payment $250.00 from Evan K. Simonsen. (SC)


07/06/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-19227




07/06/2021AppendixFiled Appendix to Petition for Writ. (SC)21-19228




08/02/2021Order/ProceduralFiled Order Directing Answer. Supplemental appendix due: 7 days. Answer due:  30 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC)21-22284




08/12/2021Petition/WritFiled Petitioner's Supplemental to Petitioner for Writ of Mandamus (REJECTED PER NOTICE ISSUED 08/12/21). (SC)


08/12/2021AppendixFiled Supplemental Appendix to Petition for Writ of Mandamus (REJECTED PER NOTICE ISSUED 08/12/21).  (SC)


08/12/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.21-23520




08/13/2021MotionFiled Petitioner's Motion for Extension of Time to File Supplemental Appendix. (SC)21-23605




08/16/2021Order/ProceduralFiled Order Granting Motion.  Petitioner shall have 7 days from the date of this order to file and serve a supplemental appendix in accordance with this court's August 2, 2021, order.  Real parties in interest, on behalf of respondents, shall have 30 days from the date petitioner serves her supplemental appendix to file and serve an answer.  (SC)21-23835




08/16/2021AppendixFiled Petitioner's Supplemental Appendix to Petition for Writ of Mandamus. (SC)21-23860




09/14/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (SC)21-26579




09/15/2021Petition/WritFiled Real Party in Interest's Joinder to Answer to Petition for Writ. (SC)21-26719




09/28/2021Petition/WritFiled Petitioner's Reply to Answer in Support of Petition for Writ. (SC)21-27943




09/29/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (SC)21-27960




10/07/2021Notice/IncomingFiled Petitioner's Certificate of Service for Reply in Support of Petition for Writ of Mandamus. (SC)21-28767




10/08/2021Notice/IncomingFiled Petitioner's Notice of Appearance and Disassociation.  Appearing is Joshua P. Berrett and Evan K. Simonsen is being removed. (SC)21-28922




10/08/2021Notice/IncomingFiled Real Party in Interest's Notice of Change of Handling Attorney, Emily Bordelove is disassociated and Katlyn Brady is now appearing. (SC)21-28935




01/05/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the en banc court as of the date of this order on the briefs filed herein. (SC)22-00424




03/03/2022Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before the Court En Banc. Author: Hardesty, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon. 138 Nev. Adv. Opn. No. 10. En Banc. (SC).22-06754




03/28/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-09480




03/28/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View